325 S.W.3d 554 (2010)
In the Estate of Aspen SCHIRO; Michael Gemkow, Respondent,
v.
Michelle GEORGE, Appellant.
No. WD 71715.
Missouri Court of Appeals, Western District.
November 30, 2010.
Elizabeth K. Magee, Esq., Columbia, MO, for appellant.
Kyle T. Hilger, Esq., Columbia, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge Presiding, JAMES E. WELSH, J. and BRIAN WIMES, Sp. J.

ORDER
PER CURIAM.
Michelle George appeals the judgment appointing Michael Gemkow as guardian of minor Aspen Schiro. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).